 

 

Exhibit 10.14 

 

UTZ BRANDS, INC.

 

 

EXECUTIVE

 

SEVERANCE BENEFIT PLAN

 

 

 

 

 

Effective August 28, 2020

 





 

 

UTZ BRANDS, INC.

 

EXECUTIVE SEVERANCE BENEFIT PLAN

 

Article I
DEFINITIONS

 

1.1              “Affiliate” means a parent or subsidiary corporation of the
Company, as defined in Section 424 of the Code (substituting “Company” for
“employer corporation”), any other entity that is a parent or subsidiary of the
Company, including a parent or subsidiary which becomes such after the Effective
Date of the Plan.

 

1.2              “Annual Compensation Amount” means an Eligible Employee’s Base
Salary and Bonus Amount, in each case, immediately prior to the Termination Date
and determined without giving effect to any reduction which is alleged to
constitute Good Reason.

 

1.3              “Base Salary” means an Employee’s annual base salary and does
not include any other compensation including but not limited to incentive
bonuses, car allowances or any other type of perquisites.

 

1.4              “Board” means the Board of Directors of the Company.

 

1.5              “Bonus Amount” means an Eligible Employee’s target annual cash
bonus.

 

1.6              “Cause” means, if the Employee is a party to an employment
agreement with the Company and such agreement provides for a definition of Cause
(or any term of similar effect), the definition contained therein; or if no such
agreement exists, or if such agreement does not define Cause (or any term of
similar effect): (i) the commission of, or plea of guilty or no contest to, a
felony or other crime involving dishonesty, moral turpitude or the commission of
any other act involving willful malfeasance or breach of fiduciary duty with
respect to the Company or an Affiliate; (ii) any acts, omissions or statements
that are, or are reasonably likely to be, detrimental or damaging to the
reputation, operations, prospects or business relations of the Company or an
Affiliate; (iii) gross negligence or willful misconduct with respect to the
Company or an Affiliate, or willful or repeated failure or refusal to
substantially perform assigned duties; (iv) violation of state or federal
securities laws; (v) material violation of the Company’s written policies or
codes of conduct, including written policies related to discrimination,
harassment, performance of illegal or unethical activities, and ethical
misconduct; (vi) any act of fraud, embezzlement, material misappropriation or
dishonesty against the Company or an Affiliate; (vii) any material breach of a
written agreement with the Company or an Affiliate, including, without
limitation, a breach of any employment, consulting, confidentiality,
non-competition, non-solicitation, non-disparagement or similar agreement.

 

1.7              “Code” means the Internal Revenue Code of 1986, as amended.

 

1.8              “Company” means Utz Brands, Inc. and its Affiliates.

 

1.9              “Disability” means that the Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
The determination of whether an individual has a Disability shall be determined
under procedures established by the Plan Administrator. The Plan Administrator
may rely on any determination that a Participant is disabled for purposes of
benefits under any long-term disability plan maintained by the Company or any
Affiliate in which the Employee participates.

 

1

 

 

1.10          “Effective Date” means August 28, 2020.

 

1.11          “Eligible Employee” means each member of the Executive Leadership
Team and each member of the Executive Officer Team . Any determination of
whether an individual is an Eligible Employee shall be made by the Plan
Administrator, in its sole discretion. Notwithstanding the foregoing, Eligible
Employee shall exclude: (i) any Employee that has entered into an employment or
other agreement with the Company providing for severance benefits which, in the
aggregate, exceed the benefits available under this Plan, or (ii) any Employee
whose terms and conditions of employment are governed by a collective bargaining
agreement, unless such agreement specifically provides for coverage under the
Plan. For the avoidance of doubt, the Chief Executive Officer of the Company
shall not be an Eligible Employee.

 

1.12          “Employee” means any individual who is employed full-time by the
Company and who is regularly scheduled to work at least 37-1/2 hours per week
for the Company.

 

1.13          “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.14          “Executive Leadership Team” means any Employee with a title of
“Executive Vice President,” or above (but excluding the Chief Executive
Officer), and any other Employee designated by the Compensation Committee of the
Company from time to time.

 

1.15          “Executive Officer Team” means any Employee with a title of
“Senior Vice President,” and any other Employee designated by the Compensation
Committee of the Company from time to time.

 

1.16          “Good Reason” means, with respect to any member of the Executive
Leadership Team, the occurrence of one or more of the following without the
Executive Leadership Team member’s written consent prior to the one (1) year
anniversary of the Effective Date: (a) a reduction of at least fifteen percent
(15%) of the Executive Leadership Team member’s total annual compensation
opportunity that is not part of a broad-based reduction applicable to all
Executive Leadership Team members; or (b) the Company’s requiring the Executive
Leadership Team member to be based at an office location which is at least fifty
(50) miles from his or her then-current office location or home and which
materially increases such Eligible Employee’s travel time from his or her
then-current residence; provided, that an Executive Leadership Team member may
not rely on any particular action or event as a basis for terminating his or her
employment due to Good Reason unless he or she delivers a notice based on that
action or event within 90 (ninety) days after its occurrence and the Company has
failed to correct the circumstances cited by the Executive Leadership Team
member as constituting Good Reason within thirty (30) days of receiving such
notice, and the Executive Leadership Team member terminates employment within
sixty (60) days following the Company’s failure to correct.

 



2

 

 

1.17          “Person” means an individual, entity or group (within the meaning
of Section 13(d)(3) of the Exchange Act).

 

1.18          “Plan” means this Utz Brands, Inc. Executive Severance Benefit
Plan, as amended from time to time.

 

1.19          “Plan Administrator” means the Compensation Committee of the Board
(the “Compensation Committee”), unless and until the Board designates another
committee of the Board to serve in such capacity. The Compensation Committee may
delegate any or all of its powers and responsibilities as Plan Administrator to
an individual, a committee, or both.

 

1.20          “Qualifying Termination” means termination of employment by an
Executive Leadership Team member with Good Reason or any termination of an
Eligible Employee’s employment by the Company other for than Cause, and other
than during the Eligible Employee’s Disability, provided, that, any termination
of the employment of an Eligible Employee will not be considered a Qualifying
Termination if the Eligible Employee is offered comparable employment by the
Company or any Affiliate of the Company, or any of their respective successors,
regardless of whether the Eligible Employee accepts such offer of employment.

 

1.21          “Restriction Period” means the date beginning on the Eligible
Employee’s Termination and ending on the last day of the Severance Period.

 

1.22          “Section 409A” refers to Section 409A of the Code.

 

1.23          “Severance Period” means the date beginning on the Eligible
Employee’s Payment Commencement Date and ending on the period specified in
Section 3.1, as applicable.

 

1.24          “Termination Date” means the date on which a Qualifying
Termination occurs. For the avoidance of doubt, the determination of the
Termination Date shall be made consistent with the definition of “separation
from service” under Section 409A.

 

Article II
GENERAL SEVERANCE BENEFIT

 

2.1              Severance Benefit. The Company shall provide severance benefits
as set forth in Article III to Eligible Employees, pursuant to the terms,
conditions and limitations set forth in the Plan and subject to the execution
and non-revocation of a Release and Non-Competition Agreement by the Eligible
Employee in accordance with Section 3.5. Except with respect to the Utz Brands,
Inc. Executive Change In Control Severance Plan, after the Effective Date of the
Plan, the Plan supersedes all prior practices, policies, procedures, plans or
agreements relating to severance benefits from the Company and/or Affiliate or
predecessor entities which would result in any duplication of benefits. No
individual can receive payment under this Plan and the Utz Brands, Inc.
Executive Change In Control Severance Plan and in the event that an individual
becomes eligible for payments under both this Plan and the Utz Brands, Inc.
Executive Change in Control Severance Plan, he or she shall receive payment
under the Utz Brands, Inc. Executive Change In Control Severance Plan.

 



3

 

 

Article III
SEVERANCE BENEFITS

 

3.1              Qualifying Termination Severance Benefits. Except as otherwise
provided herein, an Eligible Employee shall be entitled to the following
severance benefits under the Plan if such Eligible Employee experiences a
Qualifying Termination, paid in cash as payroll continuation payments, beginning
on the Payment Commencement Date and ending on the last day of the Severance
Period as set forth in the chart below, subject to any applicable withholding
taxes.

 

Eligible Employee Severance
Period Cash Severance Amount Executive Leadership Team 1 year 1.0x Base Salary
Executive Officer Team .5 years .5x Base Salary

 

Nothing in this Plan shall preclude the Plan Administrator, in its complete
discretion, from providing benefits under the Plan in addition to those set
forth in this Section 3.1.

 

3.2              Annual Bonus. If an Eligible Employee experiences a Qualifying
Termination and on the Termination Date was eligible to earn a performance based
annual cash bonus pursuant to any Company plan or other agreement or arrangement
with the Company in respect of the fiscal year in which the Termination Date
occurs, the Eligible Employee shall receive a payment equal to the annual target
bonus, calculated based on actual performance during the applicable performance
period as though such Eligible Employee continued in the employment of the
Company. Such payment shall be prorated based on the number of days during the
applicable performance period that the Eligible Employee was employed by the
Company, and paid at such time that annual bonuses are paid to active employees
of the Company.

 

3.3              Outplacement Services. If an Eligible Employee experiences a
Qualifying Termination, the Company shall, at its sole cost and expense, provide
the Eligible Employee with outplacement services during the Restriction Period
with the Person of the Company’s choosing suitable to the Eligible Employee’s
position, as determined by the Company.

 

3.4              Welfare Benefits. After the Termination Date, coverage under
the Company medical, vision, dental and prescription benefits will continue to
be available to the Eligible Employee and his/her covered dependents by the
Company for up to eighteen (18) months pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”). Until the earliest of
(i) eighteen (18) months following the Termination Date, (ii) last day of the
Severance Period or (iii) the first day the Eligible Employee becomes eligible
for comparable benefits under the welfare benefit plans of a subsequent employer
(such date, the “COBRA Subsidy Cessation Date”), the Eligible Employee will be
responsible for the payment of the same amount of premiums for such coverage as
would be paid by a similarly situated full-time employee of the Company, and the
Company will pay all additional premium amounts. Following the COBRA Subsidy
Cessation Date and for the remainder of the eighteen (18) month period described
above, the Eligible Employee will be responsible for the full cost of any
premiums associated with such coverage, in such amount as determined by the Plan
Administrator. The Plan Administrator has the right to modify or terminate such
benefits or to increase the associated costs of such benefits if such benefits
are modified or terminated or the costs are increased with respect to similarly
situated employees employed by the Company. Nothing in the Plan shall be
construed to limit the right of any Eligible Employee to any benefits under
COBRA. Except as set forth above, after the Termination Date, the Eligible
Employee will not be entitled to participate in any other health or welfare
benefits, or insurance plans, maintained by the Company.

 



4

 

 

3.5              Release and Other Agreements. Notwithstanding any other
provision in the Plan to the contrary, as consideration for receiving severance
benefits under the Plan, an Eligible Employee who is otherwise entitled to
receive benefits under the Plan must (a) execute and not revoke a release of
claims attached hereto as Annex A (the “Release and Non-Competition Agreement”),
including any restrictive covenants contained therein, and such other documents
and agreements as reasonably required by the Plan Administrator, in the form and
pursuant to the procedures reasonably established by the Plan Administrator, and
(b) return to the Company all confidential information of the Company, Company
property, Company assets, written, recorded or computer-readable information or
materials (including copies thereof) regarding the Company, Company equipment
(including computer hardware or software and/or any memory storage devices),
keys, credit cards and identification. If an Eligible Employee fails to properly
execute such Release and Non-Competition Agreement and other documents or
agreements within 45 days following receipt thereof, the Eligible Employee shall
not be entitled to severance benefits under the Plan.

 

3.6              Voluntary Termination/Employee’s Death or Disability. An
Eligible Employee who voluntarily terminates employment with the Company shall
receive no severance benefits under the Plan except as otherwise specifically
provided in this Plan or by the Plan Administrator. An Employee will not be
considered to have voluntarily terminated employment if such employee terminates
employment due to Good Reason. Further, no benefits will be paid under this Plan
if the Eligible Employee’s termination of employment occurs following such
Eligible Employee’s death or during such Eligible Employee’s Disability.

 

3.7              Termination for Cause. The Plan Administrator shall have
absolute discretion to determine whether an Eligible Employee has been
terminated for Cause. If the Plan Administrator determines that an otherwise
Eligible Employee has been terminated for Cause, such Eligible Employee shall
receive no severance benefits under the Plan. If after termination it is
determined that an Employee that is receiving severance benefits under this Plan
could have been terminated for Cause, the Plan Administrator shall have absolute
discretion to terminate the Release and Non-Competition Agreement with that
Employee, to terminate making any remaining severance payments due under the
Plan and seek to recover from such Employee any previously made severance
payments made under the Plan.

 



5

 

 

3.8              Form of Benefit. Provided a Release and Non-Competition
Agreement has been delivered by the Eligible Employee and not revoked in
accordance with the terms of such Release and Non-Competition Agreement, and
subject to Section 5.12 of the Plan and continued compliance with the
restrictive covenants set forth in the Release and Non-Competition Agreement,
severance payments hereunder shall commence as of the first day of the payroll
period immediately following both (x) the Termination Date and (y) the date on
which the Release and Non-Competition Agreement becomes effective and
non-revocable (the “Payment Commencement Date”), provided, that if the
consideration and revocation periods set forth in the Release and
Non-Competition Agreement begin in one calendar year and end in a second
calendar year, then such Payment Commencement Date shall not occur before the
first day in the second of such two calendar years. Benefits shall be paid in
cash as payroll continuation payments paid over the Severance Period.

 

3.9              No Other Benefits. An Employee receiving severance benefits
under the Plan will not be eligible to continue participation as an active
employee in the qualified retirement plans maintained by the Company and no
service will be counted with respect to vesting under any other Company plan
including without limitation the bonus and/or stock option plans. However, all
amounts previously deferred or accrued to the benefit of the Eligible Employee
under any nonqualified deferred compensation plan sponsored by the Company
(including, without limitation, any vested amounts deferred under incentive
plans) together with any accrued earnings thereon, shall be paid in accordance
with the terms of such plan.

 

Article IV
LIMITATION ON PAYMENTS

 

4.1              Excess Parachute Payments. Notwithstanding any other provision
of the Plan, in the event that an Eligible Employee becomes entitled to receive
or receives any payments, options, awards or benefits (including, without
limitation, the monetary value of any non-cash benefits and the accelerated
vesting of stock awards) under the Plan or under any other plan, agreement or
arrangement with the Company or an Affiliate, or with any person whose actions
result in a Change in Control (as defined in the Utz Brands, Inc. Executive
Change In Control Severance Plan) or an affiliate of such person whose actions
result in a Change in Control (collectively, the “Payments”) that may separately
or in the aggregate constitute “parachute payments” within the meaning of
Section 280G of the Code and it is determined that, but for this Section 4.1,
any of the Payments will be subject to any excise tax pursuant to Section 4999
of the Code or any similar or successor provision or any comparable state or
local law provision (the “Excise Tax”), the Company shall pay to the Eligible
Employee either (i) the full amount of the Payments or (ii) an amount equal to
the Payments reduced by the minimum amount necessary to prevent any portion of
the Payments from being an “excess parachute payment” (within the meaning of
Section 280G of the Code) (the “Capped Payments”), whichever of the foregoing
amounts results in the receipt by the Eligible Employee, on an after-tax basis
(with consideration of all taxes incurred in connection with the Payments,
including the Excise Tax), of the greatest amount of Payments, notwithstanding
that all or some portion of the Payments may be subject to the Excise Tax. For
purposes of determining whether the Eligible Employee would receive a greater
after-tax benefit from receipt of the Capped Payments than from receipt of the
full amount of the Payments and for purposes of Section 4.3 (if applicable), the
Eligible Employee shall be deemed to pay federal, state and local taxes at the
highest marginal rate of taxation for the applicable calendar year.

 



6

 

 

4.2              Calculation of Payments. All computations and determinations
called for by Section 4.1 shall be made and reported in writing to the Company
and the Eligible Employee by a third-party service provider selected by the Plan
Administrator (the “Tax Advisor”), and all such computations and determinations
shall be conclusive and binding on the Company and the Eligible Employee. For
purposes of such calculations and determinations, the Tax Advisor may rely on
reasonable, good faith interpretations concerning the application of Section
280G and Section 4999 of the Code. The Plan Administrator and the Eligible
Employee shall furnish to the Tax Advisor such information and documents as the
Tax Advisor may reasonably request in order to make their required calculations
and determinations. The Company shall bear all fees and expenses charged by the
Tax Advisor in connection with its services.

 

4.3              Order of Reduction of Payments. In the event that Section 4.1
applies and a reduction is required to be applied to the Payments thereunder,
the Payments shall be reduced by the Company in the following order: (a)
payments and benefits due under Article III (if necessary, to zero) in such
order with amounts that are payable last reduced first; provided, however, that,
in all events such payments which are not subject to Section 409A shall be
reduced first; (b) payments and benefits due in respect of any options to
purchase shares of common stock of the Company shall be reduced second; (c)
payments and benefits due in respect of any fully valued equity (i.e.,
restricted shares of common stock, performance share units, or restricted stock
units of the Company) for which an election under Section 83(b) of the Code has
not been made shall be reduced third, and (d) payments and benefits due in
respect of any fully valued equity (i.e., restricted shares of common stock or
restricted stock units of the Company) for which an election under Section 83(b)
of the Code has been made shall be reduced fourth. Notwithstanding anything to
the contrary herein, any such reduction shall be structured in a manner intended
to comply with Section 409A.

 

Article V
GENERAL PROVISIONS

 

5.1              Funding and Cost of Plan. The benefits provided herein shall be
unfunded and shall be provided from the Company’s general assets. The cost of
administering the Plan and providing benefits under the Plan shall be borne by
the Company.

 

5.2              Named Fiduciary. The Plan Administrator shall be the named
fiduciary for purposes of ERISA.

 

5.3              Administration. The Plan Administrator shall be responsible for
the management and control of the operation and the administration of the Plan,
including without limitation, interpretation of the Plan, decisions pertaining
to eligibility to participate in the Plan, computation of Plan benefits,
granting or denial of benefit claims, and review of claims denials. The Plan
Administrator has absolute discretion in the exercise of its powers and
responsibilities. The Plan Administrator may delegate any or all of its powers
and responsibilities as Plan Administrator to an individual, a committee, or
both. To the extent the Compensation Committee delegates its responsibilities
and powers as Plan Administrator, the Company shall, without limiting any rights
that the delegate may have under the Company’s charter or bylaws, applicable law
or otherwise, indemnify and hold harmless each such delegate (and any other
individual acting on such delegate’s behalf) against any and all expenses and
liabilities arising out of such Person’s administrative functions or fiduciary
responsibilities, excepting only expenses and liabilities arising out of the
Person’s own gross negligence or willful misconduct; expenses against which such
Person shall be indemnified hereunder include without limitation the amounts of
any settlement, judgment, attorneys’ fees, costs of court, and any other related
charges reasonably incurred in connection with a claim, proceeding, settlement,
or other action under the Plan.

 



7

 

 

5.4              Plan Year. The plan shall be administered on a calendar year
basis. Accordingly, the plan year shall be the twelve-consecutive-month period
commencing January 1 of each year.

 

5.5              Amendment and Termination; Successors.

 

(a)               Amendment; Termination. The Plan may be amended, terminated or
discontinued in whole or in part, at any time and from time to time at the
discretion of the Company, provided, however, that during the period prior to
the one (1) year anniversary of the Effective Date, the Plan may not be amended,
terminated or discontinued in a manner adverse to any Executive Leadership Team
member who is then employed by the Company or receiving Plan benefits from the
Company on the effective date of such amendment, termination or discontinuation,
except with the written consent of such Executive Leadership Team member.
Notwithstanding the foregoing, the Plan may be amended with respect to its
administrative provisions if such amendment is considered by counsel to be
required pursuant to applicable law.

 

(b)               Successors. The Plan shall inure to the benefit of and be
binding upon the Company and its successors. The Company shall require any
corporation, entity, individual or other Person who is the successor (whether
direct or indirect by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all the business and/or assets of the Company
to expressly assume and agree to perform, by a written agreement in form and in
substance satisfactory to the Company, all of the obligations of the Company
under the Plan. As used in the Plan, the term “Company” shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform the Plan by operation of law,
written agreement or otherwise. It is a condition of the Plan, and all rights of
each Person eligible to receive benefits under the Plan shall be subject hereto,
that no right or interest of any such Person in the Plan shall be assignable or
transferable in whole or in part, except by operation of law, including, but not
by way of limitation, lawful execution, levy, garnishment, attachment, pledge,
bankruptcy, alimony, child support or qualified domestic relations order.

 

5.6              Claims Procedure and Review. In the event that any Eligible
Employee or other individual believes he or she is entitled to a benefit under
the Plan which has not been paid, the Eligible Employee or other individual must
bring a claim for benefits under this Section 5.6. Claims for benefits under the
Plan shall be made in writing to the Plan Administrator. If a claim for benefits
is wholly or partially denied, the Plan Administrator shall, within a reasonable
period of time but no later than ninety days after receipt of the claim (or 180
days after receipt of the claim if special circumstances require an extension of
time for processing the claim), notify the claimant of the denial. Such notice
shall (i) be in writing, (ii) be written in a manner calculated to be understood
by the claimant, (iii) contain the specific reason or reasons for denial of the
claim, (iv) refer specifically to the pertinent Plan provisions upon which the
denial is based, (v) describe any additional material or information necessary
for the claimant to perfect the claim (and explain why such material or
information is necessary), (vi) explain the Plan’s claim review procedure
including steps to be taken if the claimant wishes to appeal the denial of the
claim, and (vii) include a statement of the claimant’s right to bring a civil
action under ERISA upon completion of the Plan’s claim review procedure. Within
sixty (60) days of the receipt by the claimant of this notice, the claimant may
file a written appeal with the Plan Administrator. In connection with the
appeal, the claimant may review plan documents and may submit written issues and
comments. The Plan Administrator shall deliver to the claimant a written
decision on the appeal promptly, but not later than sixty days after the receipt
of the claimant’s appeal (or one hundred twenty (120) days after receipt of the
claimant’s appeal if there are special circumstances which require an extension
of time for processing). Such decision shall (i) be written in a manner
calculated to be understood by the claimant, (ii) include specific reasons for
the decision, (iii) refer specifically to the Plan provisions upon which the
decision is based, (iv) include a statement of the claimant’s right to bring a
civil action under ERISA upon completion of the Plan’s claim review procedure,
and (v) include a statement of the claimant’s right to access and receive
copies, upon request and free of charge, of all documents and other information
relevant to such claim for benefits. If a claimants claim is denied, in whole or
in part, the claimant (or any individual authorized by such claimant) will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (within the meaning of 29
C.F.R. § 2560.503-l(m)(8)) to his or her claim. Likewise, a claimant (or any
individual authorized by such claimant) who submits a written request to appeal
a denied claim shall have the right to submit any comments, documents, records
or other information relating to the claim that he or she wished to provide. If
special circumstances require an extension for the Plan Administrator to reach a
decision, up to one hundred eighty (180) or one hundred twenty (120) days,
whichever applies, the Plan Administrator shall send written notice of the
extension. This notice shall indicate the special circumstances requiring the
extension and state when the Plan Administrator expects to render the decision.

 



8

 

 

5.7              Notice. For the purpose of the Plan, notices and all other
communications provided for in the Plan shall be in writing and shall be deemed
to have been duly given when actually delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company’s Chief Financial Officer at the Company’s corporate headquarters
address, and to the Eligible Employee (at the last address of the Eligible
Employee on the Company’s books and records).

 

5.8              Not Contract of Employment. The adoption and maintenance of the
Plan shall not be deemed to be a contract of employment between the Company and
any Person, to be consideration for the employment of any Person, or to have any
effect whatsoever on the at-will employment relationship. Nothing in the Plan
shall be deemed to give any Person the right to be retained in the employ of the
Company or to restrict the right of the Company to discharge any Person at any
time. Nothing in the Plan shall be deemed to give the Company the right to
require any Person to remain in the employ of such Company or to restrict any
Person’s right to terminate employment at any time.

 

5.9              Governing Law. This Plan shall be interpreted under the laws of
the State of Delaware, except to the extent preempted by federal law.

 



9

 

 

5.10          Gender; Number. Wherever appropriate herein, the masculine,
neuter, and feminine genders shall be deemed to include each other, and the
plural shall be deemed to include the singular and vice versa.

 

5.11          Independent Contractors. Notwithstanding any provision of the Plan
to the contrary, no individual who is designated, compensated, or otherwise
classified as an independent contractor shall be eligible for benefits under the
Plan.

 

5.12          Section 409A.

 

(a)               It is intended that the Plan and its applicable provisions be
in compliance with Section 409A of the Code (“Section 409A”) and that the Plan
shall be administered and interpreted to maintain such compliance.
Notwithstanding anything in the Plan to the contrary, if any Plan provision or
benefits under the Plan would result in the imposition of an additional tax
under Section 409A, that Plan provision or benefit will be reformed (without the
consent of any Eligible Employee) to avoid imposition of the applicable tax and
no action to comply with Section 409A shall be deemed to adversely affect the
Eligible Employee’s right to benefits; provided, that, such reformation of the
Plan shall to the extent practicable endeavor to maintain the original intent
and economics of the Plan.

 

(b)               Each of the payments of severance, continued medical and
welfare benefits and outplacement benefits stated above are designated as
separate payments for purposes of Section 409A of the Code and Treasury
Regulation Section 1.409A-2(b)(2)(iii) and for purposes of the short-term
deferral rules under Treasury Regulation Section 1.409A-l(b)(4)(i)(F), the
exemption for involuntary terminations under separation pay plans under Treasury
Regulation Section 1 409A-1 (b)(9)(iii), the exemption for medical expense
reimbursements under Treasury Regulation Section 1.409A- l(b)(9)(v)(B) and the
exemption for in-kind benefits under Treasury Regulation Section
1.409A-l(b)(9)(v)(C). As a result, (i) payments that are made on or before the
15th day of the third month of the calendar year following the applicable year
of the Termination Date, and (ii) any additional payments that are made on or
before the last day of the second calendar year following the year of the
Termination Date and do not exceed the lesser of two times the Eligible
Employee’s base salary in the year prior to his or her termination or two times
the limit under Section 401(a)(17) then in effect, are exempt from the
requirements of Section 409A.

 

(c)               Notwithstanding any provision in the Plan to the contrary,
severance benefits, in excess of those described in the preceding paragraph or
that are otherwise subject to the six (6)-month payment delay requirements of
Section 409A, to an Eligible Employee who is a specified employee within the
meaning of Treasury Regulation Section 1.409A-l(i) (a “Specified Employee”),
shall not commence until at least six (6) months after the Termination Date. To
the extent the payments to be made during the first six (6)-month period
following a Specified Employee’s Termination Date exceed such exempt amounts
described in Section 5.12(b) or are otherwise subject to the six (6)-month
payment delay requirements of Section 409A, those payments shall be withheld and
the amount of the payments withheld will be paid in a lump sum, without
interest, on the first business day following the expiration of such 6-month
period (or within 30 days following the death of the Eligible Employee, if
earlier).

 



10

 

 

5.13          Overpayment. If, due to mistake or any other reason, a Person
receives benefits under this Plan in excess of what the Plan provides, that
Person shall repay the overpayment to the Company in a lump sum within thirty
days of notice of the amount of overpayment. If that Person fails to so repay
the overpayment, then without limiting any other remedies available to the
Company, the Company may deduct the amount of the overpayment from any other
benefits which become payable to that Person under the Plan.

 

5.14          Headings. The headings of the Articles and Sections are included
solely for convenience. If the headings and the text of the Plan conflict, the
text shall control. All references to Articles and Sections are to the Plan
unless otherwise indicated.

 

5.15          Severability. If any provision of the Plan is held to be illegal
or invalid for any reason, that holding shall not affect the remaining
provisions of the Plan. Instead, the Plan shall be construed and enforced as if
such illegal or invalid provision had not been contained herein.

 

5.16          Mitigation. An Eligible Employee will not be required to mitigate
the amount of any payment required hereunder, and no reduction of payment shall
occur as a result of any future employment or as a result of any claims made by
the Company for amounts owed to the Company by an Eligible Employee except as
set forth in this Plan.

 

5.17          Withholding. The Company may withhold from any amounts payable
under the Plan any federal, state or local taxes that Company is required to
withhold pursuant to any law or government regulation or ruling.

 

[Signature Page Follows]

 



11

 

 

IN WITNESS WHEREOF, Utz Brands, Inc. has approved this Utz Brands, Inc.
Executive Severance Benefit Plan effective as of the Effective Date.

 

  UTZ Brands, Inc.         By: /s/ Dylan B. Lissette   Name: Dylan B. Lissette  
Title: Chief Executive Officer

 

[Signature Page to Utz Brands, Inc. Executive Severance Benefit Plan]

 





 

 

Annex A
Release and Non-Competition Agreement

 

This Release and Non-Competition Agreement (“Agreement”), is entered into by and
between Utz Brands, Inc. and its subsidiaries (collectively, the “Company”) and
______________ (“Executive”). The Company and Executive will be jointly referred
to as the “Parties.” Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Utz Brands, Inc. Executive
Severance Benefit Plan (the “Plan”).

 

WHEREAS, the Plan Administrator of the Plan has determined that Executive is an
Eligible Employee under the terms of the Plan;

 

WHEREAS, the Plan requires Executive to sign and not revoke this Agreement in
order to be eligible for the benefits under the Plan; and

 

WHEREAS, Executive has carefully read and fully understands all of the
provisions and effects of this Agreement, which includes a general release and
post-employment restrictions on Executive.

 

NOW, THEREFORE, Executive and the Company, for the good and sufficient
consideration set forth below and intending to be legally bound, agree as
follows:

 

1.                  Separation from Employment. Executive agrees that
Executive’s employment with the Company terminates or has been terminated
effective _____________ __, 20__ (“the Separation Date”). Regardless of whether
Executive signs this Agreement, Executive will be paid for all of Executive’s
accrued but unused paid time off through the Separation Date. The Company will
also pay Executive for all properly reported and reimbursable expenses incurred
prior to the Separation Date. Following the Separation Date, Executive shall not
be, or represent that Executive is, an employee, agent, or representative of the
Company, any of the other Releasees (as defined below), or any of their
respective funds or portfolio companies and Executive shall take any actions
required by the Company to effectuate the foregoing.

 

2.                  Severance Benefits. As of the Effective Date of this
Agreement set forth below, and subject to Executive’s continued compliance with
the provisions of this Agreement, Executive will receive the benefits set forth
in Article III of the Plan, in accordance with the terms of the Plan including
but not limited to the Limitation of Payments in Article IV and the Section 409A
provisions in Section 5.12 thereof.

 

3.                  No Consideration Absent Execution of this Agreement.
Executive understands and agrees that Executive would not receive the
consideration specified in Section 2, except for Executive’s execution and
non-revocation of this Agreement and the fulfillment of the promises contained
herein.

 





 

 

4.                  General Release of Claims.

 

(a)               In exchange for the consideration provided to Executive
pursuant to this Agreement, Executive, on behalf of Executive and all of
Executive’s spouse, heirs, executors, administrators, successors, and assigns
(collectively, “Releasors”), hereby knowingly and voluntarily releases and
forever waives and discharges the Company and/or its current and former parents,
affiliates, subsidiaries, divisions, predecessor companies, related companies,
their successors and assigns, their affiliated and predecessor companies and the
current and former employees, attorneys, representatives, insurers,
shareholders, owners, members, officers, general partners, limited partners,
directors and agents thereof, and the current and former trustees or
administrators of any pension or other benefit plan applicable to Executive or
former Executives of the Company, and investment funds (and the other investment
vehicles any of the foregoing manage and/or for which they perform services)
(collectively, with the Company, the “Company Group” and each a “Company Group
Member”), and each Company Group Member’s respective current and former
directors, members, trustees, controlling shareholders, subsidiaries, general
partners, limited partners, affiliates, related companies, divisions, officers,
employees, agents, insurers, representatives, and attorneys (collectively with
the Company Group, referred to throughout the remainder of this Agreement as
“Releasees,” and each a “Releasee”), of and from any and all claims, including
statutory claims, regulatory claims and claims under this Agreement, demands,
debts, obligations, promises, controversies, compensatory damages, liquidated
damages, punitive or exemplary damages, any other damages, claims for costs and
attorneys’ fees, rights, actions and causes of action, losses or liabilities of
any nature whatsoever in law and in equity and any other claims, liabilities or
matters, known or unknown, suspected or unsuspected, foreseen or unforeseen,
whether accrued or contingent, which Executive or any of the other Releasors
had, has or may have against the Releasees, or any of them, as of the date of
execution of this Agreement, by reason of, arising out of, connected with, or
concerning Executive’s employment with the Company and/or separation from the
Company, from the beginning of the world up through the date of execution of
this Agreement, except claims that the law does not permit Executive or any of
the Releasors to waive (collectively, the “Released Claims”). Executive
acknowledges that the Released Claims specifically include, but are not limited
to, any and all claims for fraud, breach of express or implied contract, breach
of the implied covenant of good faith and fair dealing, interference with
contractual rights, violation of public policy, invasion of privacy, intentional
or negligent infliction of emotional distress, whistleblowing laws, intentional
or negligent misrepresentation, defamation, libel, slander, or breach of
privacy; claims for failure to pay wages, benefits, deferred compensation,
commissions, bonuses, vacation / PTO pay, expenses, severance pay, pay in lieu
of notice, attorneys’ fees, or other compensation of any sort; claims related to
stock options, equity awards or costs, or other grants, awards, or warrants;
claims related to any tangible or intangible property of Employee that remains
with the Company; claims for retaliation, harassment or discrimination on the
basis of race, color, sex, sexual orientation, national origin, ancestry,
religion, age, disability, medical condition, marital status, gender identity,
gender expression, or any other characteristic or criteria protected by law; any
claim under Title VII of the Civil Rights Act of 1964 (Title VII, as amended),
42 U.S.C. §§ 2000e, et seq., the Civil Rights Act of 1991, the Civil Rights Act
of 1866, the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601, et seq.,
the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq., the
Older Workers Benefit Protection Act, the Fair Labor Standards Act (“FLSA”), 29
U.S.C. §§ 201, et seq., the Equal Pay Act, 29 U.S.C. §206(a), the Americans with
Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq., the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”), the Occupational Safety and Health
Act (“OSHA”), the Uniformed Services Employment and Reemployment Rights Act
(“USERRA”), 38 U.S.C. §§ 4301-4333, the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), 29 U.S.C. §§ 301, et seq., the Vietnam Era
Veterans Readjustment Act of 1974, the Immigration Reform and Control Act of
1986, 8 U.S.C. §§ 1101, et seq., the Equal Pay Act, the Labor Management
Relations Act, the National Labor Relations Act, the Internal Revenue Code of
1986, as amended, the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. §§ 2101 et seq., the Genetic Information Nondiscrimination
Act of 2008 (“GINA”) 42 U.S.C. §§ 2000ff, et seq., the Patient Protection and
Affordable Care Act (“ACA”) 42 U.S.C. §§ 18001, et seq., all claims arising
under the Sarbanes-Oxley Act of 2002 (Public Law 107-204), including
whistleblowing claims under 18 U.S.C.§§ 1513(e) and 1514A, and any and all other
foreign, federal, state, or local laws, common law, or case law, including but
not limited to all statutes, regulations, common law, and any other applicable
law, as such laws are amended from time to time.

 





 

 

(b)               This release is intended to be a general release and excludes
only those claims under any statute or common law that Executive is legally
barred from releasing, including (i) claims for workers’ compensation or
unemployment benefits and vested retirement or welfare benefits, if any, under
any Company sponsored plans; (ii) any right to enforce any term of this
Agreement; (iii) any claims based on acts or events occurring after Executive
signs this Agreement, except for claims arising from Executive’s employment or
separation of employment with Company, which are being released by this
Agreement; (iv) any challenge to the validity of this Agreement; (v) the right
to file a charge or complaint with, or provide testimony, assistance or
participation in, any investigation, proceeding or hearing conducted by any
federal, state or local governmental agency, including but not limited to the
EEOC; or (vi) the right to report violations of any law administered by the
Occupational Safety and Health Administration (“OSHA”), or make other
disclosures protected under the whistleblower provisions of state or federal
law. Notwithstanding the foregoing, if an administrative agency or court assumes
jurisdiction over any charge or complaint involving claims that are released by
Section 4(a), Executive hereby agrees not to accept, recover, or receive any
resulting money damages or other relief that otherwise would be due; provided
that Executive may receive financial awards from OSHA, or any other federal
agency for reporting possible violations of federal law or regulation in cases
where the law prohibits Executives from waiving their rights to receive such
payments.

 

5.                  Consult With an Attorney. The Company hereby advises
Executive to consult with an attorney of Executive’s choice (and at Executive’s
expense) before Executive signs this Agreement.

 

6.                  Affirmations. Executive represents and agrees by signing
below that, other than the Severance Benefits set forth in Section 2 above,
Executive (a) has not been denied any leave or benefit requested, and has
received all compensation for all hours worked for the Company; (b) is not
entitled to any compensation or benefits under any other severance policy or
plan maintained or followed by the Company; (c) has no known workplace injuries
or occupational diseases; (d) is not aware of any alleged violations of the law
or the Company’s agreements or policies by Executive or any other employee or
other party that have not been reported in writing to the Company’s Chief
Executive Officer or Chairperson of the Board of Directors; and (e) is not aware
of wrongdoing by the Company or its officers, including any alleged corporate
fraud that should be reported to authorities.

 

7.                  Confidentiality. The parties hereto agree that this
Agreement and all matters relating to the terms and negotiation of this
Agreement are Confidential Information and shall not be disclosed to any other
person except as may be mutually agreed to in writing by the parties, as may be
compelled by a valid order of a court of competent jurisdiction, or as may be
reasonably necessary to comply with the requirements of federal, state, or local
authorities or codes, or as related and strictly limited to statements made as
part of Executive’s testimony, assistance or participation in an administrative
investigation described in Section 4(b) above. The Parties hereto agree that the
terms of this Agreement may be disclosed to Executive’s immediate family and
each of the Parties’ accounting, payroll, legal, financial, and tax
professionals and the appropriate members of the Company’s management or
ownership.

 





 

 

8.                  Return of Company Property and Company Information.
Executive agrees to return, on or before the Separation Date, or earlier if
directed by the Company, any and all of Company’s property in Executive’s
possession, as well as any and all records, files, correspondence, reports and
computer disks relating to the Company’s operations, products and potential
products, marketing, research and development, production and general business
plans, customer information, accounting and financial information, distribution,
sales, and confidential cost and price characteristics and policies in his
possession (including on any personal computer).

 

9.                  Non-Disclosure of Confidential Information.

 

(a)               The term “Confidential Information,” as used in this
Agreement, shall mean any and all information (in whatever form and whether or
not expressly designated as confidential) relating directly or indirectly to the
respective businesses, operations, financial affairs, assets or technology of
the Company, including, but not limited to, marketing and financial information,
personnel, sales and statistical data, plans for future development, computer
programs, information and knowledge pertaining to the products and services
offered, inventions, innovations, designs, ideas, recipes, formulas,
manufacturing processes, trade secrets, technical data, computer source codes,
software, proprietary information, construction, advertising, manufacturing,
distribution and sales methods and systems, pricing, sales and profit figures,
customer and client lists, and relationships with customers, clients, suppliers,
distributors and others who have business dealings with the Company and
information with respect to various ingredients, formulas, manufacturing
processes, techniques, procedures, processes and methods. Confidential
Information also includes information received by Executive from third parties
in connection with Executive’s employment by the Company subject to an
obligation to maintain the confidentiality of such information. Confidential
Information does not include information which (a) becomes generally known to
and available for use by the public other than as a result of Executive’s
violation of this Agreement; (b) is or becomes generally available within the
relevant business or industry other than as a result of Executive’s violation of
this Agreement; or (c) is or becomes available to Executive on a
non-confidential basis from a source other than the Company, which source is not
known by Executive, after reasonable inquiry, to be subject to a contractual or
fiduciary obligation of secrecy to the Company.

 

(b)               Executive acknowledges and agrees that all Confidential
Information known or obtained by Executive, whether before or after the
Separation Date and regardless of whether Executive participated in the
discovery or development of such Confidential Information, is the property of
the Company. Except as expressly authorized in writing by the Company or as
necessary to perform Executive’s services while an employee of the Company,
Executive agrees that Executive will not, at any time, for any reason, directly
or indirectly, duplicate, use, make available, sell, misappropriate, exploit,
remove, copy or disclose to any Person Confidential Information, unless such
information is required to be produced by Executive under order of a court of
competent jurisdiction or a valid administrative or congressional subpoena;
provided, however, that upon receipt of any such order or subpoena, Executive
shall promptly notify the Company and shall provide the Company with an
opportunity at its cost and expense to contest the propriety of such order or
subpoena or restrict or condition the disclosure of such Confidential
Information or to arrange for appropriate safeguards against any further
disclosure by the court or administrative or other body seeking to compel
disclosure of such Confidential Information.

 





 

 

10.              Whistleblower Protection. Nothing in this Agreement is intended
to conflict with the whistleblower provisions of any United States federal,
state or local law or regulation, including but not limited to Rule 21F-17 of
the Securities Exchange Act of 1934 or § 1833(b) of the Defend Trade Secrets Act
of 2016. Accordingly, notwithstanding anything to the contrary herein, nothing
in this Agreement shall prohibit Executive from reporting possible violations of
United States federal, state or local law or regulation to any United States
federal, state or local governmental agency or entity, including but not limited
to the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General, or to an attorney, or from making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation, or from disclosing trade secrets and other
confidential information in the course of such reporting; provided, that
Executive uses Executive’s reasonable efforts to (a) disclose only information
that is reasonably related to such possible violations or that is requested by
such agency or entity and (b) requests that such agency or entity treat such
information as confidential. Executive does not need the prior authorization
from the Company to make any such reports or disclosures and is not required to
notify the Company that it has made such reports or disclosures. In addition,
Executive has the right to disclose trade secrets and other confidential
information in a document filed in a lawsuit or other proceeding; provided, that
the filing is made under seal and protected from public disclosure.

 

11.              Restrictive Covenants. Executive agrees that during Executive’s
employment, Executive has had access to the Company’s Confidential Information.
Such access and knowledge would put the Company at an unfair competitive
disadvantage were Executive to use it on behalf of another person or entity.
Therefore, during the Restriction Period (as defined in the Plan), Executive
agrees that Executive shall not, directly or indirectly, for Executive’s own
account, or on behalf of, or together with, any other Person (other than on
behalf of the Company) anywhere in any state of the United States or the
District of Columbia:

 

(a)               own, manage, operate, control, finance or participate in the
ownership, management, operation, control or financing of, render financial
assistance to, be connected as an officer, director, stockholder, employee,
partner, member, manager, principal, agent, representative, consultant or
otherwise with, use or permit Executive’s name to be used in connection with, or
develop products or services for, any Competing Business. “Competing Business”
means any business which is engaged in the development, manufacture,
distribution, marketing or sale of snack foods; notwithstanding the foregoing,
it shall not be a breach of this Section 11(a) for Executive to own a passive
investment of less than one percent (1%) of a class of stock of a publicly held
company that is traded on a national securities exchange or in the over the
counter market;

 





 

 

(b)               contact, solicit, induce or attempt to contact, solicit or
induce any Person who is or was, within the one-year period prior to termination
of Executive’s employment with the Company, a customer, supplier or agent of the
Company or with which the Company or Executive had contact during Executive’s
employment with the Company, to terminate their relationship with the Company,
or do any act which may interfere with or result in the impairment of the
relationship, including any reduction in sales or purchases, between the Company
and such customers, suppliers or agents; or

 

(c)               hire any Person who is or was, within the one-year period
prior to termination of Executive’s employment with the Company, an employee of
the Company; or contact, solicit, induce or attempt to contact, solicit or
induce any Person who is or was, within the one-year period prior to termination
of Executive’s employment with the Company, an employee of the Company for the
purpose of seeking to have such employee terminate his or her employment with
the Company.

 

(d)               Executive will not, at any time during Executive’s employment
with the Company and for a period of three (3) years following the termination
of Executive’s employment with the Company, make any statement that is intended
to disparage: (i) the Company or any of its businesses, products, services,
directors or officers or (ii) Michael Rice, the spouse and lineal descendants
(whether natural or adopted) of Michael Rice or any spouse of any lineal
descendants of Michael Rice (collectively, the “Rice Family”). Notwithstanding
the foregoing, in the event that Executive is a member of the Executive
Leadership Team, such Executive will not, at any time, make any statement that
is intended to disparage the Company or any of its businesses, products,
services, directors or officers or the Rice Family.

 

(e)               In the event of a breach or threatened breach of this Section
11, the Company may, in addition to other rights and remedies existing in its
favor, apply to any court of competent jurisdiction for specific performance
and/or temporary or permanent injunctive or other equitable relief in order to
enforce, or prevent any violations of, the provisions hereof (without posting a
bond or other security), without the necessity of showing any actual damages or
that money damages would not afford an adequate remedy. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief. In addition to any other
relief, the prevailing party in any such action shall be entitled to recover its
costs and attorney’s fees. If a court holds that the duration, scope, or area
restrictions stated herein are unreasonable, the parties agree that the court
shall be allowed and directed to revise the restrictions to cover the maximum
reasonable period, scope and area permitted by law.

 

12.              Acknowledgments. Executive acknowledges and agrees that: (a)
Executive has occupied a position of trust and confidence with the Company and
has become familiar with Confidential Information; (b) the Confidential
Information is of unique, very substantial and immeasurable value to the
Company; (c) the Company has required that Executive make the covenants set
forth in Sections 7 through 11 herein as a condition to the execution by the
Company of this Agreement; (d) the provisions of Sections 7 through 11 are
reasonable with respect to duration, geographic area and scope and necessary to
protect and preserve the goodwill and ongoing business value of the Company, and
will not, individually or in the aggregate, prevent Executive from obtaining
other suitable employment during the period in which Executive is bound by such
provisions; (e) the scope of the business of the Company is independent of
location (such that it is not practical to limit the restrictions contained in
Sections 7 through 11 to a specified county, city or part thereof); (f) the
Company would be irreparably damaged if Executive were to breach the covenants
set forth in Sections 7 through 11; and (g) the potential benefits to Executive
available under this Agreement are sufficient to compensate Executive fully and
adequately for agreeing to the terms and restrictions of this Agreement.

 





 

 

13.              Termination of Benefits for Violating this Agreement. In the
event Executive breaches or fails to abide by the terms of this Agreement, then
in addition to any other remedies which the Company may have pursuant to this
Agreement or in equity or at law, the Company may permanently discontinue the
Severance Benefits described in Section 2 above, and may seek restitution of any
benefits provided to, or on behalf of, Executive pursuant to this Agreement.

 

14.              Governing Law, Jurisdiction and Costs. The law of the State of
Delaware shall govern (a) all claims or matters related to or arising from this
Agreement (including any tort or non-contractual claims) and (b) any questions
concerning the construction, interpretation, validity and enforcement of this
Agreement, without giving effect to any choice of law or conflict of law rules
or provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Law of any jurisdiction other than the State
of Delaware. Executive hereby agrees to submit to personal jurisdiction of said
courts, and waives any right to challenge venue or claim that it is an
inconvenient forum. Executive will reimburse the Company for all court costs and
reasonable attorneys’ fees incurred in connection with any action the Company
brings for a breach or threatened breach by Executive of any covenants contained
in this Agreement if (i) Executive challenges the reasonableness or
enforceability of such covenants or (ii) the Company is the prevailing party in
such action.

 

15.              Severability. If any term, provision or paragraph of this
Agreement is determined by a court of competent jurisdiction to be invalid or
unenforceable for any reason, such determination shall be limited to the
narrowest possible scope in order to preserve the enforceability of the
remaining portions of the term, provision or paragraph, and such determination
shall not affect the remaining terms, provisions or paragraphs of this
Agreement, which shall continue to be given full force and effect.

 

16.              No Admission of Wrongdoing. Neither this Agreement nor the
furnishing of the consideration for this Agreement shall be deemed or construed
at any time for any purpose as an admission by either of the parties or any of
the Releasees of any liability, or evidence of any liability, wrongful acts or
unlawful conduct of any kind against Executive or any other person.

 

17.              Cooperation. During Executive’s employment with the Company,
Executive acknowledges that Executive has been involved in business matters on
behalf of the Company. As a further material inducement to the Company to make
the payments described herein, after the Separation Date, Executive hereby
agrees to (a) provide Executive’s full and timely cooperation to the Company
regarding its business matters, specifically including but not limited to
matters over which Executive had responsibility or in which Executive was
involved, as well as any legal, equitable, or business matters or proceedings
which involve the Company or any of its Executives, officers, or directors; (b)
be reasonably available for questions or inquiries by phone, text, or email, and
at the Company’s reasonable request for any meetings or conferences deemed
necessary to assist the Company; (c) cooperate in the defense of any actual and
potential claims, litigation, inquiry, investigation, or other matter, action or
proceeding filed against the Company or its officers, directors, employees or
agents, including but not limited to, any actual or potential claims which may
require Executive’s involvement post-employment and (d) help transition
Executive’s role and responsibilities to other Company personnel, and provide
information in response to the Company’s requests and inquiries, in connection
with Executive’s separation. The Company will pay reasonable travel and other
expenses related to Executive’s cooperation in this regard. The Company agrees
to provide reasonable advance notice of the need for Executive’s cooperation.

 





 

 

18.              Entire Agreement, Amendment and Construction. No prior or
contemporaneous oral or written agreements or representations may be offered to
alter the terms of this Agreement which represents the entire agreement and
understanding of the parties with respect to the subject matter hereof. This
Agreement may not be modified, altered or changed except in writing and signed
by both parties wherein specific reference is made to this Agreement. The
captions appearing in this Agreement are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent of such Sections. This Agreement shall be construed without regard to the
party that drafted it. The language used in this Agreement shall be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party. Any ambiguity
shall not be interpreted against either party but shall, instead, be resolved in
accordance with other applicable rules concerning the interpretation of
contracts. The failure of the Company to enforce at any time any provision of
this Agreement will in no way be construed to be a waiver of such provision or
of any other provision hereof.

 

19.              Counterparts; Electronic Delivery. This Agreement may be
executed and delivered in one or more counterparts and by fax, email or other
electronic transmission, each of which to be deemed an original and all of which
shall be considered one and the same agreement. No party shall raise the use of
a fax machine or email to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a fax
machine or email as a defense to the formation or enforceability of this
Agreement and each party forever waives any such defense.

 

20.              Assignment. Company and Releasees have the right to assign this
Agreement, but Executive does not. This Agreement inures to the benefit of the
successors and assigns of the Company, who are intended third-party
beneficiaries of this Agreement.

 

21.              Time to Consider and Revoke. Executive understands that
Executive has up to twenty-one (21) days to consider the terms of this Agreement
before signing it. Any modifications made to this Agreement, material or not,
will not extend the twenty-one (21) days period. Executive must execute this
Agreement no sooner than the Separation Date and no later than twenty-one (21)
days immediately following the Separation Date. In addition, after Executive
signs the Agreement, Executive has the right to revoke and cancel this Agreement
for seven (7) days after Executive signs it. Any such revocation must be in
writing and postmarked or delivered to the Company’s Chief Executive Officer,
within seven (7) days of Executive’s signing this Agreement to be effective.
This Agreement will be effective, fully binding, enforceable, and irrevocable
upon the expiration of the seven day period if Executive does not revoke it (the
“Effective Date”). If Executive does not sign this Agreement, or signs it and
then revokes Executive’s signature, this Agreement shall be null and void, and
the Company shall have no obligation to provide or pay any of the consideration
described in Section 2 above.

 





 

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

  

UTZ BRANDS, INC.  EXECUTIVE           Date  Date

 





 